              Case 2:20-mj-00089-EFB Document 5 Filed 06/08/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRA CHERNICK
   Assistant United States Attorney                                            FILED
 3 501 I Street, Suite 10-100                                                 Jun 08, 2020
   Sacramento, CA 95814                                                    CLERK, U.S. DISTRICT COURT

 4 Telephone: (916) 554-2700                                             EASTERN DISTRICT OF CALIFORNIA


   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
     IN THE MATTER OF THE APPLICATION               CASE NO: 2:20-MJ-0089 EFB
11   OF THE UNITED STATES OF AMERICA
     FOR CRIMINAL COMPLAINT AND                     [PROPOSED] ORDER TO UNSEAL ARREST
12   ARREST WARRANT CONCERNING:                     WARRANT AND CRIMINAL COMPLAINT
                                                    AFFIDAVIT
13   KATHERINE HERRERA

14
           Upon application of the United States of America and good cause having been shown,
15
           IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, unsealed.
16

17   Dated:   June 8, 2020
18                                                    The Honorable Edmund F. Brennan
                                                      UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL CRIMINAL
      COMPLAINT
